DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knutson et al. (US Patent No 9,574,589) (“Knutson”).

Referring to claim 9:  Knutson teaches an end cap for a profile rail, comprising: a connector (item 60) for connecting the end cap to the profile rail; and a fastening leg (item 62), wherein the fastening leg defines an opening and wherein a fastening pin (item 8) is guidable through the opening to mount the profile rail; wherein the opening has a cross-sectional constriction (item 120) and wherein the fastening pin is holdable in the opening by the cross-sectional constriction.

Referring to claim 10:  Knutson teaches all the limitations of claim 9 as noted above.  Additionally, Knutson teaches the cross-sectional constriction is formed by a plurality of tabs (figure 10 item 120).

Referring to claim 11:  Knutson teaches all the limitations of claim 9 as noted above.  Additionally, Knutson teaches the cross-sectional constriction is disposed at an end of the opening (figure 10).

Referring to claim 12:  Knutson teaches all the limitations of claim 9 as noted above.  Additionally, Knutson teaches a centering marking, wherein the centering marking is a centering notch for centering the profile rail (surrounding item 100).

Referring to claim 13:  Knutson teaches all the limitations of claim 9 as noted above.  Additionally, Knutson teaches reinforcing ribbing (items 84, 86, and 90).

Referring to claim 14:  Knutson teaches a profile rail (item 10); and an end cap (item 11, wherein the end cap includes: a connector (item 60); and a fastening leg (item 62), wherein the fastening leg defines an opening and wherein a fastening pin (item 8) is guidable through the opening to mount the profile rail;  Docket No: 105440.PC853USPage 3 of 6 RLG/atbwherein the opening has a cross-sectional constriction (item 120) and wherein the fastening pin is holdable in the opening by the cross-sectional constriction; wherein the end cap is connected to the profile rail by the connector of the end cap (figure 1).

Referring to claim 15:  Knutson teaches a rail arrangement, wherein the rail arrangement includes: a profile rail (item 10); and an end cap (item 11), wherein the end cap includes: a connector (item 60); and a fastening leg (item 62), wherein the fastening leg defines an opening; wherein the opening has a cross-sectional constriction(item 120); wherein the end cap is connected to the profile rail by the connector of the end cap (figure 1); and a fastening pin (item 8), wherein the fastening pin is disposed in the opening of the end cap and held in the opening by the cross-sectional constriction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knutson.

Referring to claim 16:  Knutson teaches all the limitations of claim 15 as noted above.  Knutson does not teach the fastening pin is a nail or screw.  However, Knutson teaches the fastening pin (item 8) is a threaded rod.
	It would have been obvious to one of ordinary skill in the art to change the threaded rod to a screw in order to provide a secure connection at a specific length.  Threaded rods would be a waste of material if a short connection is warranted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859.  The examiner can normally be reached on M-Th 7-3.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635